Case: 12-1407 Document: 23 Page: 1 Filed: 07/25/2012

NOTE: This order is nonprecedential.

ﬁﬂm’teﬁ étates @nurt of Qppeals
for the erheral (Eirwit

SOURCE VAGABOND SYSTEMS LTD.,
Plaintiff-Appellant,

V.

HYDRAPAK, INC.,
Defendant-Appellee.

2012—1407 '

Appeal from the United States District Court for the
Southern District of New York in case no. 11-CV-5379,
Judge Colleen McMahon.

SOURCE VAGABOND SYSTEMS LTD.,
Plaintiff-Appellant,

V.

HYDRAPAK, INC.,
Defendant-Appellee.

2012-1408

 

Case: 12-1407 Document: 23 Page22 Filed: 07/25/2012

SOURCE VAGABOND SYSTEMS LTD. V HYDRAPAK, INC. 2

Appeal from the United States District Court for the
Southern District of New York in case no. 11-CV-5379,

Judge Colleen McMahon.
0N MOTION

 

ORDER

Source Vagabond Systems Ltd. moves without opposi-
tion to withdraw its appeal in case no. 2012-1407. Source

Vagabond Systems Ltd. also moves without opposition for a
7-day extension of time, until July 30, 2012, to ﬁle its

principal brief in case no. 2012-1408.
Upon Consideration thereof,

IT Is ORDERED THAT: .

(1) The motion to withdraw appeal no. 2012-1407 is
granted. All other motions related to that case are moot.

(2) The revised ofﬁcial caption in 2012-1408 is re-
ﬂected above. The motion for extension of time to ﬁle the
principal brief in case no. 2012-1408 is granted.

FOR THE COURT

 

JUL 2 5 2012
Is! Jan Horbaly
Date Jan Horbaly
Clerk

cc: Guy Yonay, Esq.
Eric Stephen Walters, Esq.

s26

“sued AS A Mandate (as to 12-1407 only): M

u s COUR‘fgIEEIQPl-IALS
' 'THE FEDERAL cmculrFOR

JUL 2 52012

IAN HORBALY
CLERK